Title: To George Washington from Samuel Wilds, 1 March 1796
From: Wilds, Samuel
To: Washington, George


          
            Sir
            Cheraws [S.C.] 1st March 1796
          
          Having nothing to recommend me to your attention but a sincere desire for the welfare of my Country, which being a thing entirely consonant with your feelings as every man in the Union must believe—I thereupon venture with boldness to address you on a subject which I think strikes more effectually at the root of oppression & corruption in our country than any thing heretofore established—But the object appears with such a horridly deformed catastrophe to the rich & those who hope to be so, who unfortunately have already so much influence in our Country; that unless you & all such afford your decided approbation & influence, all such attempts will always prove abortive & we shall quickly dwindle into an Arristocracy & from that into a Monarchy with their Concommitants oppression, tyranny & Bloodshed.
          I have Lodged the business as I ought with my Delegate & Neighbour the Colonels Benton & Ellison begging their endeavours with all, but particularly with yourself, Madison & Harper from whose sentiments Courage & Patriotism with many others, I hope the despisers of our Government & the oppressors of it’s componant parts will meet the opposition necessary to keep us upon that equilebrium which shall save us from the most extreme oppression that you would espouse the business & model it in the manner most likely to succeed.
          The object is the Limitation of Estates. Many writers have stated the absolute necessity of it in Republics—And a reference to the overthrow of Republics in former ages will shew that overgrown Estates were one grand cause—And tho’ more ruinous to Republics than other Governments yet upon the sleightest view of immense Estates under all governments—If they appear to

support Monarchy, Aristocr[a]cy & Nobility, the oppression of Commonalty is a sure consequence.
          As to their effects upon Government itself—View the Liberties of Rome when a Cæsar at the head of a powerful Army could fill the City with bribes, & a Crassus could pay off whole Armies out of his private purse.
          Your recollection will furnish you with Instances enough, to demonstrate their baneful effects upon Governments. Neither can I think, Sir, that the Subtilties & Sophistry of the Rich, notwithstanding the great cry of our national prosperity as it has ever been in England, can make you believe that our Government is not now, nor never will be in danger from this quarter.
          But tho’ our Goverment is dear, the support our lives is dearer —And, what company of men entering into a contract for their mutual good, in any business, will knowingly agree to form any plan, by which some may live compleatly & insolently, upon the constant painful exertions of the rest in the midst of want?
          Absurd & ridiculous as this position may seem—Is it verified in all the old civillized Governments now extant? Tho’ the plain & suffering Majority are ever trying to secure themselves by enacting new Laws, yet the cunning of Rich, Ambitious & Vicious defeat them, & by Stratagem either in making or construing them under cover of those very Laws, they satiate their most unbounded ambition & perpetrate the greatest iniquity—When Riches exceed moderation, poverty pinches, Insolence on one side cringing & depending on the other ensue.
          Is it enough to say that it is as God has fixed it, & therefore cannot be helped? Why did we not say to continue under George the third and his oppressors was so, & therefore ought not to have been opposed? Lycurgus effected equality amongst his citizens. But he contrived Idleness and War for their whole business & the Helots for their constant slaves, which encouraged three things at once which all good men hate, viz., Slavery, Idleness & Bloodshed.
          The Athenians thought to secure, their Government at, least, by the Law of Ostracism, but the defeat of that by the Rich was almost laughable.
          The Romans enacted Sumptuary Laws, but not checking the growth of Estates, it was even said that after one good man that

fixed a certain Limit, he was obliged to stay at home & never sup abroad again for fear of seeing his Law violated.
          By limiting Estates I believe it is clearly allowed that the greatest security both against public & private oppression would be effected. And according to Agurs prayer, (which I think is well substantiated by experience) the state of Mediocrity alone does afford the clearest individual happiness.
          If the Government is most secure—if those above par are reduced to a happier state—& if the great Majority whose imbecility & just right to an exemption from the oppression of the more powerful, & ought to claim the protection of the more Wise & Magnanimous are better secured—What hinders that we do not effect it? And if it ought to be done, When is a better time than this, before the young Eagles are fullfledged & their tallons become irresistable?
          It will be said the inefficacy of the aforsaid Laws in Rome, Sparta & Athens are a sufficient proof that it can not be done; by a parity of reasoning we will say because thieves will steal, & no laws are found sufficient to prohibit the practice we will cease making any laws to prohibit them.
          Forestalling & regrating have been prohibited in many Countries—Bounds have been set to the property of Corporate Bodies. Are there not good reasons for these Laws? The first is I presume to prevent extortion & exorbitant gain—The last is to keep the funds of the body corporate from swallowing up all the property in the country & quite altering the State of things by putting too much power in the hands of such a body of men. Is not the first extremely just? And is not the last highly necessary? And why should not the latter be extended to individuals? It is the most effectual bar to the former, I mean, when we extend the idea to the monopoly of property in general—Then according to the aforsaid Simile of a Company entering into a Contract for their mutual good—If bounds were set, the cunning of one could not oppress his fellows so exorbitantly. This clause being in their contract when he amounted to the limited pitch, he would have but two ways, I think, to indulge a further progress—First to cajole his fellows out of their contract, or otherwise to leave them—What injustice is it to him if they stand to their contract & compel him if he stays, to content himself with his proper

amount? None at all—And if he leaves them, What injury is it to them? None at all, but a great benefit if he is discontented—Carry the Simile a little further, & suppose at the time of their contract one should have a sum so unproportionable that the rest should not choose to have him in their company—Would it not be an egregious hardship if he should find means to thrust himself in, & to compel them to take up the most of their time in managing his stock? Just so it is in our governmental compact, only I conceive as we are a sovreign community, we have not only a right to make laws one day but if we find imperfections by which individuals are taking the advantages we may, do & ought to alter them at any time so as to secure ourselves against such impositions.
          I think, I ought to beg your pardon for intruding such simple truths upon you—I have exercised myself some years about it, & have many who would agree to the propriety of the thing if it could be done—But one says it can never be, for, Who is to do it but the rich? I say the Majority of our Legislatures are not as yet by any means over the bounds admissable—& besides the primitive Virtue of our Republic is yet so warm with many, that they would think little of distributing a small part of a vast property amongst their relations in their life time if it should be thought necessary for its greater security & happiness & on these accounts the sooner the better—Where would you set the Limit? I say let some bound be set, no matter what hardly, for at this early period, estates in our country are not perhaps above one of a thousand, or may be one of two thousand amounted to a dangerous or oppressive size—that must be fixed by Congress or a Convention—There one says you may be baffled if it is pretended to, they may set the sum so large as to enable such to perpetrate all the mischief you dread—But what would you set? I suppose fifty thousand Dollars would be an ample scope for any good man to exercise himself in & to provide for the Public, himself & his Posterity very plentifully—but if a sum considerably less or larger I should be happy—As to the despondency because the Rich have it to do, I despise it, I despise it—If a thing is right & best for the Country—Shall we not attempt it? Believe me, Sir, I think supineness in a matter of such moment is a kind of Treachery, but if our best exertions are found

ineffectual, submission till time serves will be a Virtue; but I think if the Truth in this case can be made to appear properly, the Tyranny of Riches will be likewise expelled from our happy coasts.
          Upon a contemplation of the formidable front the Rich & Ambitious would hold up again[st] it, one cries out he would not be the man that would move it Congress for any thing—My Comfort is that superior Courage as well as Goodness are at Congress sufficient to countenunce & go through with any thing, that may once seem clearly for the country’s good—Th. Confederation business had opposers but it was necessary & was effected—Now the great progress of Estates by Speculation & Monopoly which are paving the way so rapidly for the future oppression of the poor & convulsions of the Government, undoubtedly call for the same exertions as that did—And should your influence joined with the Patriotic effect this in addition to the many good thing⟨s⟩ you have assisted to accomplish. I think the Gratitude & Contentment of the Commonalty will be increased ten times more, than ever the same with the Speculators Stockjobbers & Grandees were upon the establishment of the Confederation, which amongs⟨t⟩ many good things has some bad, & the easy access to overgrown Estates is one unless we limit them—If the business should be brought forward by motion the circulations of Petitions would be useless—But if you espouse the cause & send out Petitions properly modelled—I will pay ten Dollars towards having them printed & sent throug[h]out the Union—The enclosed petition is according to my scanty time & abilities the best I can produce & as it is only intended as a rough draft for abler hands to compleat, & to lead you more fully into my Ideas, as are the answers to the objections mentioned in it, I hope you will forgive their imperfections—If the whole or any part of the business in it’s present shape might be thought of use to the Public, & my name wh. is real & quite clear from exciting any jealousy is thought best to be added, I have no objection—But I hope that some of you whose whole time & greater abilities are now devoted to the Public service, & whose views in this respect, I am persuaded must always have been similar, which has been proven by many of your conflicts & only need the least spark to set them on fire; will produce something which shall more compleatly demonstrate the necessity & practicability of such a thing at this time.
          
          And to ease you with respect to any apprehension that you have another candidate for promotion, I give you my word that I will never offer for nor accept any post highe⟨r⟩ than I now hold—viz.—Contractor & Post Master at Cheraw C.H. my native spot.
          If you espouse the cause, please to call upon my Countrym[e]n; for the terrible front of the known opposition is enough to appall if not convert almost any one just entering the grand Theatre of National Rencounters. with every sentiment of respect I am your most obedient
          
            Samuel Wilds
          
        